Citation Nr: 1338588	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  07-10 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for Type II diabetes mellitus, including as due to herbicide exposure, for substitution or accrued benefits purposes. 

2. Entitlement to service connection for an eye disorder, for substitution or accrued benefits purposes. 

3. Entitlement to service connection for right ear hearing loss, for substitution or accrued benefits purposes. 

4. Entitlement to service connection for bronchitis, for substitution or accrued benefits purposes. 

5. Entitlement to service connection for sinusitis, for substitution or accrued benefits purposes. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965, and from September 1965 to July 1978. The Veteran died in October 2011, and his widow has been substituted as the claimant in this matter. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Nashville, Tennessee. 

In January 2011, the Board considered the Veteran's claims on appeal, also specifically finding that there had been a timely notice of disagreement and substantive appeal regarding service connection for Type II diabetes mellitus. The Board then remanded the entirety of the claims for additional development to the RO via the Appeals Management Center (AMC). In June 2011, the RO granted the appealed claims of service connection for tinnitus, evaluated as 10 percent disabling effective August 24, 2005; and service connection for left ear hearing loss, evaluated as non-compensably disabling effective August 24, 2005. 

The Veteran died in October 2011. The appellant's original claim for DIC benefits was filed on a VA Form 21-534, "Application for Dependency and Indemnity Compensation or Death Pension by a Surviving Spouse or Child (Including Accrued Benefits and Death Compensation, Where Applicable)," that was dated and received in January 2012. 

In October 2012 administrative decision, VA acknowledged the validity of the appellant's marriage to the Veteran. In a December 2012 rating decision, the RO granted service connection for the cause of the Veteran's death, established eligibility for Dependent's Educational Assistance, and then denied the appellant's claim for aid and attendance or housebound benefits. 

In January 2013 correspondence from the appellant's congressional representatives, VA was informed that the appellant desired to continue her late husband's appeal. In May 2013, the RO confirmed the appellant's substitution for the Veteran's appeal pursuant to Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

A review of the claims file indicates that additional action is required.  Although the Board sincerely regrets the delay, a remand is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration. 

The record shows that VA has confirmed that the Veteran had periods of active service from July 1961 to July 1965, and then from September 1965 to July 1978. In December 1980, correspondence in the claims folder indicates that the RO communicated with the National Personnel Records Center to obtain all of the Veteran's service treatment records (STR's). Review of the forwarded STRs show that they begin with the Veteran's reenlistment physical examination records dating from September 1965. However, as noted above, the Veteran had active service beginning in July 1961, and those STR's are not associated with the claims file. There is no communication from VA or response from the NPRC regarding the availability of the Veteran's STR's from 1961 to 1965. 

The Veteran's earlier STR's are not associated with the claims folder, so their availability is not certain at this point. The Board notes though that in cases where records once in the hands of the government are lost, VA has a heightened duty to assist the claimant in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision. Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996). See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). Therefore, remand is required in order to determine their availability and/or to obtain a Formal Finding of Unavailability concerning the earlier STR's since those records may be pertinent to the claims at hand. 

Regarding the claim of service connection for Type II diabetes mellitus including as due to herbicide exposure, it is noted that Type II diabetes is a disease presumed to be associated with herbicide exposure in Vietnam. 38 C.F.R. § 3.309(e). Clinical records preceding the Veteran's death confirm that he had and was treated for Type II diabetes mellitus. Service personnel records confirmed that during the Vietnam era, the Veteran served aboard the USS Enterprise and the USS Intrepid. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA regulations require that a veteran have set foot within the land borders of Vietnam for presumptive service connection and that a veteran who never went ashore from the ship on which he served in the Vietnam coastal waters was not entitled to presumptive service connection. The Federal Circuit has further held that VA's amendment to its Adjudication Procedure Manual excluding veterans who had not set foot in Vietnam was not invalid nor impermissibly retroactively applied. Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). Service in Vietnam for purposes of 38 C.F.R. § 3.307(a)(6)(iii) includes service on the inland waters of Vietnam. See Haas v. Peake, 525 F.3d 1168, 1196 (Fed. Cir. 2008). However, service in the "blue waters" off the coast of Vietnam does not constitute Vietnam service under 38 C.F.R. § 3.307(a)(6)(iii). Id. 

The record shows that in late 2005, the RO contacted the NPRC to determine if the Veteran had in-country service in the Republic of Vietnam. Service records confirmed that the Veteran had served aboard the USS Enterprise and the USS Intrepid which were in the waters of Vietnam during the Vietnam era. The official response from NPRC was that they were unable to determine whether he had in-country service in the Republic of Vietnam. This response also noted the various dates the USS Enterprise and the USS Intrepid were in the official waters of Vietnam. 

The Veteran's service personnel records also confirm that his military occupational specialty was as an aircraft mechanic during the Vietnam era. In a January 2006 statement, the Veteran reported that he would leave his ship and fly to Vietnam and repair Marine jets. This assertion seems possible but it has not been verified by available resources. In this case, therefore, it is of essential importance to establish that the Veteran had in-service exposure to Agent Orange, as a necessary requirement to establish entitlement to service connection for Type II diabetes mellitus under a theory of presumptive service connection due to herbicide exposure. 38 C.F.R. § 3.309(e). 

Based on the information received, the U.S. Army and Joint Services Records Research Center (JSRRC) should conduct an appropriate review of deck logs, ship's histories for the USS Enterprise and the USS Intrepid, and other relevant historical records. That is to include his assertion that as an aircraft mechanic on ether of those vessels, he flew to in-land Vietnam to repair Marine jets. Following the receipt of the records research report from the JSRRC, the RO should determine whether the Veteran indeed is verified to have had exposure to Agent Orange in accordance with the specific facts and circumstances of the case before it. 

As noted, one remaining claim for consideration is service connection for bronchitis. As mentioned earlier, prior to the Veteran's death, in January 2011, the Board remanded the Veteran's claims, to include service connection for bronchitis, to afford the Veteran an examination to determine if his bronchitis was related to his military service. The examiner was requested to report that the claims folder had been reviewed. In May 2011, a VA medical examination for bronchitis was performed. In the examination report, the examiner opined that the Veteran's current bronchitis was related to smoking. However, it was also mentioned that during service, the Veteran only had one documented upper respiratory infection (URI), a cold which resolved. Review of the STR's shows contradictory medical evidence. The Veteran's STR's show a diagnosis of questionable bronchitis in January 1967; a history of bronchitis in March 1970; and a diagnosis of bronchitis/ URI in April 1974. These STR's contradict the VA examiner's findings regarding the Veteran's service medical history and bronchitis. 

As a result of this conflicting evidence, it does not appear that there has been substantial compliance with the January 2011 Board remand instructions, at least in terms of reviewing the claims folder, including all of the Veteran's STR's. A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms. See Stegall v. West, 11 Vet. App. 268, 271 (1998). In Stegall, the Court held that "where... the remand orders of the Board...are not complied with, the Board itself errs in failing to insure compliance." Id. 


Accordingly, the case is REMANDED for the following action:

1. Request from the NPRC that they provide the entirety of the Veteran's service treatment records from his period of service that began in July 1961 and ended in July 1965. If these records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which must be documented in the claims file. The appellant must be notified of the attempts made and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159(e). 

2. Assemble the recorded dates the Veteran's ships, the USS Enterprise and USS Intrepid were in the waters of the Republic of Vietnam, as identified by the NPRC in a November 2009 communication to the RO. Based on the information received, forward this case to the JSRRC to conduct an appropriate review of deck logs, ship's histories for USS Enterprise and USS Intrepid, and other relevant historical records to attempt to verify the Veteran's service either upon the land mass or inland waterways of Vietnam. This is to include the Veteran's assertion that as an aircraft mechanic on either of those vessels, he flew to in-land Vietnam to repair Marine jets. 

Enclose a copy of the Veteran's service personnel records, including his DD Form 214. Request the appropriate office to indicate whether it was likely that the Veteran flew to in-land Vietnam to repair Marine jets in the course of his assigned duties within the MOS noted in his service records, as an aircraft mechanic. 

3. If still available, have the VA compensation examiner that evaluated the Veteran in May 2011, following and as a result of the Board's prior remand, submit an addendum to the report of that evaluation further commenting on the likelihood (very likely, as likely as not, or unlikely) that the Veteran's bronchitis, was related to his active military service. 

This medical opinion should include consideration of the service diagnosis of questionable bronchitis in January 1967; a history of bronchitis reported in March 1970; and a diagnosis of bronchitis/ URI in April 1974. These service findings were not addressed by the examiner in the May 2011 medical examination report and opinion. 

It is most essential that whoever is designated provide discussion of the underlying rationale of the opinion, if necessary citing to specific evidence in the file.

If, for whatever reason, it is not possible or feasible to have this same examiner provide this further comment, then have someone else equally qualified provide this necessary additional comment. 


4. The RO/AMC must provide any additional notification specified by VA guidance on substituted claims. The appellant and her representative should be afforded an opportunity to respond. The RO/AMC must take any appropriate action(s) from the response of the appellant or her representative. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012). 



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


